Case: 16-10054      Document: 00514167009         Page: 1    Date Filed: 09/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-10054                                FILED
                                  Summary Calendar                      September 22, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GARY EQUILUZ ALFARO, also known as Gordo, also known as G2, also
known as G.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CR-42-3


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Gary Equiluz Alfaro, federal prisoner # 43041-177, appeals the district
court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction
based on Amendment 782 to the Sentencing Guidelines. He contends that the
district court abused its discretion in denying his § 3582(c)(2) motion in a




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10054     Document: 00514167009      Page: 2   Date Filed: 09/22/2017


                                  No. 16-10054

“Blanket Form Order” without meaningfully considering the relevant factors,
specifically, his post-sentencing rehabilitative efforts.
      The district court correctly recognized that Alfaro was eligible for a
sentence reduction. See Dillon v. United States, 560 U.S. 817, 826-27 (2010).
However, the district court was under no obligation to grant him one. See
United States v. Evans, 587 F.3d 667, 673 (5th Cir. 2009). Alfaro’s arguments
in favor of a sentence reduction, including his post-sentencing rehabilitative
efforts, were set forth in his § 3582(c)(2) motion. His post-sentencing conduct,
both positive and negative, was also addressed in the probation officer’s
worksheet. In denying Alfaro’s § 3582(c)(2) motion, the district court noted
that he had several disciplinary cases, the most recent one less than two
months prior to the court’s order. Because the record shows that the district
court gave due consideration to Alfaro’s § 3582(c)(2) motion, as well as the
applicable policy statements and sentencing factors, Alfaro has not shown that
the district court abused its discretion in denying the motion. See United
States v. Henderson, 636 F.3d 713, 717-18 (5th Cir. 2011); United States v.
Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995). Accordingly, the district court’s
judgment is AFFIRMED.




                                        2